Case: 4:16-cv-00516-AGF Doc. #: 281 Filed: 10/15/20 Page: 1 of 4 PageID #: 8332




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI

    COMMUNICATIONS UNLIMITED
    CONTRACTING SERVICES, INC., et
    al.,
                 Plaintiffs,

    v.                                             Case No. 4:16-cv-00516-AGF

    BROADBAND INFRASTRUCTURE
    CONNECTION, LLC, et al.,
                 Defendants.



   DEFENDANT’S OBJECTIONS AND COUNTER-DEPOSITION DESIGNATIONS

         Defendant Mid-Continent Casualty Company (“MCC”) submits the following objections

and counter-designations concerning Plaintffs’ designation of deposition testimony of Sean

O’Donnell and Ronald Williams.

Sean O’Donnell (8/10/2016)

   1. Counter-Designations

         MCC incorporates by reference the designations Plaintiffs submitted and submits the

following counter-designations for the deposition of Sean O’Donnell.

         Page 51, Line 19 – Page 53, Line 1

         Page 62, Line 12 – Page 63, Line 2

         Page 66, Line 20 – Page 67, Line 20

         Page 68, Line 19–25

         Page 70, Line 7-24

         Page 71, Line 6-13

         Page 72, Line 4-25



                                               1
Case: 4:16-cv-00516-AGF Doc. #: 281 Filed: 10/15/20 Page: 2 of 4 PageID #: 8333




Ronald Williams (8/10/2016)

   1. Objections

       MCC objects to the following designations of testimony by Ronald Williams on the basis

that the testimony is not relevant to remaining issues before this Court: (1) CUI’s claim for

attorney’s fees related to MCC’s counter-claim, and (2) allocation of the settlement of Jane Doe’s

claims against Charter and CUI.

       Page 18, Line 24 - Page 19, Line 22.

       Page 22, Line 8-10.

       Page 22, Line 18-23.

       Page 96, Line 18-23.

   2. Counter-Designations

       MCC incorporates by reference Plaintiffs’ designation of testimony of Ronald Williams

for which MCC has not submitted an objection and submits the following counter-designations for

his testimony.

       Page 26, Line 20 – Page 27, Line 6.

       Page 60, Line 5 – Page 61, Line 20.




                                                2
Case: 4:16-cv-00516-AGF Doc. #: 281 Filed: 10/15/20 Page: 3 of 4 PageID #: 8334




                                    Respectfully submitted,
                                    SANDERS WARREN RUSSELL & SCHEER LLP


                                    /s/ Curtis O. Roggow
                                    Curtis O. Roggow            Bar No. 42995
                                    Tracy M. Hayes              Bar No. 58555
                                    9401 Indian Creek Parkway, Ste. 1250
                                    Overland Park, Kansas 66210
                                    P: (913) 234-6100
                                    F: (913) 234-6199
                                    c.roggow@swrsllp.com
                                    t.hayes@swrsllp.com
                                    ATTORNEYS FOR MID-CONTINENT
                                    CASUALTY COMPANY




                                       3
Case: 4:16-cv-00516-AGF Doc. #: 281 Filed: 10/15/20 Page: 4 of 4 PageID #: 8335




                               CERTIFICATE OF SERVICE

The undersigned hereby certifies that on October 15, 2020, the above and foregoing was filed via
the court’s electronic filing system and served via email to all counsel of record, including:


 Michael D. Cerulo                                 Tyson H. Ketchum
 Erica Leigh Briscoe                               Jonathan Shulan
 BATY, HOLM, NUMRICH & OTTO P.C.                   ARMSTRONG TEASDALE, LLP
 7711 Bonhomme Ave., Suite 901                     2345 Grand Blvd., Ste. 1500
 St. Louis, MO 63105                               Kansas City, MO 64108
 P: (314) 863-6274                                 P: (816) 221-3420
 F: (314) 863-6407                                 F: (816) 221-0786
 mcerulo@batyholm.com                              tketchum@armstrongteasdale.com
 ebriscoe@batyholm.com                             jshulan@armstrongteasdale.com
 ATTORNEYS FOR PLAINTIFFS                          ATTORNEYS FOR CHARTER OAK &
                                                   ST. PAUL

 John E. Franke
 Heather Hatley
 FRANKE SCHULTZ & MULLEN, P.C.
 8900 Ward Parkway
 Kansas City, MO 64114
 P: (816) 421-7100
 F: (816) 421-7915
 jfranke@fsmlawfirm.com
 hmarengo@fsmlawfirm.com
 ATTORNEYS FOR MID-CONTINENT

                                                    /s/ Curtis O. Roggow
                                                    Attorney




                                               4
